Citation Nr: 1431713	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  13-11 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to An initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left arm and shoulder disability, and if so, whether service connection is warranted.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine, and if so, whether service connection is warranted.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a degenerative arthritis of the cervical spine, and if so, whether service connection is warranted.

5.  Entitlement to service connection for residuals of a traumatic brain injury (TBI), for accrued benefits purposes only (to include claims for hearing loss, tinnitus, headaches, dizziness).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1949 to January 1950 and from September 1950 to November 1951, including service in Korea.  His awards and decorations include the Purple Heart Medal.  The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2011 and February 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In the October 2011 decision, the RO granted service connection for PTSD and assigned a 50 percent disability rating, effective August 23, 2010, and declined to reopen the Veteran's previously denied claims of entitlement to service connection for left shoulder and arm contusion, for DDD of the lumbar spine, and degenerative arthritis of the cervical spine.  

In the February 2014 rating decision, the RO denied entitlement to service connection for residual s of a TBI for accrued benefits purposes.  

The Veteran died in April 2012.  His surviving spouse has been substituted as the appellant for the increased rating claim and the petitions to reopen previously denied service connection claims. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to a higher initial disability rating for service-connected PTSD and entitlement to service-connected for a TBI for accrued benefits purposes, is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Board denied the Veteran's claim of entitlement to service connection for lumbar spine DDD in an August 2007 decision.

2.  The Board also found that new and material evidence had not been received sufficient to reopen previously denied claims of entitlement to service connection for cervical spine degenerative arthritis and for residuals of a left arm and shoulder contusion in the August 2007 decision.  

3.  Evidence received since the prior, final August 2007 Board decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for lumbar spine DDD, cervical spine degenerative arthritis and left shoulder disability.

3.  The Veteran has current lumbar spine DDD, cervical spine degenerative arthritis, and a disability of the left arm and shoulder that were at least as likely as not incurred during active service.  


CONCLUSIONS OF LAW

1.  The August 2007 Board decision that denied the Veteran's claim for service connection for lumbar spine DDD and declined to reopen previously denied claims of entitlement to service connection for cervical spine degenerative arthritis and a left arm and shoulder contusion is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104, 20.1100 (2013).

2.  Evidence received since the August 2007 Board decision is new and material, and the claims of entitlement to service connection for lumbar spine DDD, cervical spine degenerative arthritis and a left shoulder disability are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for entitlement to service connection for lumbar spine DDD have been met.  38 U.S.C.A. §§ 1101, 1110, 1112(a), 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

4.  The criteria for entitlement to service connection for cervical spine degenerative arthritis have been met.  38 U.S.C.A. §§ 1101, 1110, 1112(a); 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.

5.  The criteria for entitlement to service connection for a left arm and shoulder disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1131; 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence 

The Veteran's prior claim for service connection for lumbar spine DDD and his prior petition to reopen previously denied claims of entitlement to service connection for cervical spine degenerative arthritis and a left shoulder disability were denied by an August 2007 Board decision.  As the Veteran did not subsequently appeal the Board's August 2007 decision, that decision is final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).  

A previously denied claim may be reopened by submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id; see Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  When determining whether submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade, 24 Vet. App. at 118.  

At the time of the August 2007 Board decision, the relevant evidence of record included the Veteran's service treatment records (STRs); VA treatment records dated from August 1952; multiple private treatment reports and statement from private physicians dated between April 1953 and October 2004; multiple statements and contentions from the Veteran dated between April 1971 and January 2006; statements from the Veteran's friends and relatives received in June 2004; and VA examination reports dated in May 1952, June 1953, March 1954, January 1968, and June 1971.

Relevant evidence obtained since the August 2007 Board decision consists of the Veteran's August 2010 claim, revealing his detailed contentions regarding an in-service accident, and resultant injuries; private treatment records dated between May 2008 and June 2009, revealing ongoing complaints of left shoulder, neck and back pain, and associated disability; and an August 2010 letter to the Veteran's representative, discussing his initial in-service injury and revealing his contention that neck and back disabilities originated with the in-service injury.  

This new evidence was not previously submitted, relates to unestablished facts necessary to substantiate the Veteran's claims, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating these service connection claims.  See Shade, 24 Vet. App. at 117-121.  This evidence provides a clear contention regarding the continuity of the Veteran's neck and back pain symptomatology since his separation from service, and a clear history of his ongoing problems with left shoulder pain since the noted incurrence of his in-service injury, evidently incurred as a result of combat.  The new evidence is new and material, and therefore, the Veteran's claims of entitlement to service connection for lumbar spine DDD, cervical spine degenerative arthritis, and for a left shoulder disability are reopened.

II.  Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Establishing service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for certain chronic diseases, including arthritis, when the disease is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309.

When service connection for chronic diseases is at issue, the second and third elements for service connection may alternatively be established by showing continuity of symptomatology.  See Walker, 701 F.3d 1331.  

      A.  Cervical Spine Disabilities.

With respect to the claimed cervical spine disability, the evidence shows that degenerative arthritis of the cervical spine was diagnosed in March 1971.  DDD of the lumbar spine was noted in a September 1998 CT scan report.  Disc space narrowing was also present in the cervical and lumbar spine, as noted in March 2000 and April 2003 MRI reports.  More recent private treatment records, dated just prior to the Veteran's August 2010 reopened claim, reveal ongoing complaints of cervical and lumbar spine pain.  Cervical and lumbar post-laminectomy syndrome was diagnosed.  

As a result of evidence of chronic disability associated with the Veteran's diagnosed DDD of the lumbar spine and degenerative arthritis of the cervical spine, including just prior to the pendency of his current appeal, the Board finds that the current disability requirement has been satisfied.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

The Veteran's STRs reveal that he was involved in an in-service truck accident in April 1951, while serving in Korea.  The Veteran has intimated that this was the result of an enemy attack, and in fact, he is the recipient of a Purple Heart Medal.  Evidently, the accident rendered the Veteran unconscious.

The Veteran contended that his current neck and back disabilities were incurred as a result of this in-service accident.  His post-service treatment records reveal ongoing complaints of neck pain since shortly after his separation from service, and more recently, complaints of ongoing low back pain.  In a January 2006 statement, he credibly reported that he told an officer about his injuries at separation but that he was told if he wanted to be discharged, he should wait to report his conditions to VA, after returning home.  

Additionally, in June 2004, January 2006, and August 2010 statements, the Veteran chronicled ongoing neck and back pain, and has, thereby, asserted a continuity of neck and back pain symptomatology since service.  The Veteran is competent to report neck and back pain and his reports are not contradicted by other evidence of record.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

Based on this competent and credible evidence, a continuity of symptomatology of chronic back and neck disability symptomatology has been established sufficient to satisfy the remaining elements of service connection.  See Walker, 701 F.3d 1331.  

While concern has been mentioned in prior VA decisions that the Veteran's back disability was incurred as a result of a work-related incident in March 1957, ongoing back pain was noted as early as November 1954.  Additionally, concern has also been raised with respect to the diagnosis of arthritis of the Veteran's cervical spine; the July 1971 medical report clearly notes that in spite of prior confusion in the record, degenerative arthritis of the cervical spine was present.

DDD is not a chronic disease, but the in-service injury in a combat situation and resultant low back pain are presumed under the provisions of 38 U.S.C.A. § 1154(b).  The criteria for service connection for cervical and lumbar spine disabilities are met.

      B.  Left Shoulder Disability

The record reveals that the Veteran has consistently complained of ongoing left shoulder pain since the time of his in-service accident.  An October 1971 letter from the Veteran's private physician noted that the Veteran's ongoing left shoulder disability had eluded clear diagnosis.  The physician noted that it was readily apparent that changes in fact existed in his shoulders and neck.  The physician further noted that the Veteran had a progressive disease that had been present for a number of years and was certainly consistent with a muscular problem that arose from his in-service accident.  More recently, the Veteran's ongoing left shoulder pain was noted in a September 2008 private treatment report.  

Inasmuch as the Veteran's noted left shoulder contusion was incurred incident to combat, the provisions of 38 U.S.C.A. § 1154(b) are relevant to his claim.  38 U.S.C.A. § 1154(b) does not establish a presumption of service connection; rather, it eases a combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be attributed.  Moreover, the United States Court of Appeals for the Federal Circuit (Federal Circuit) clarified that the section 1154(b) presumption can be used not just to show the incurrence of an event or injury, but to show that a veteran incurred a permanent disability in service.  Reeves v. Shinseki, 682 F.3d 988, 999-1000 (Fed. Cir. 2012).  In such cases, it may be far easier for a veteran to establish that there was a nexus between military service and the severe disability with which he or she was afflicted after leaving the military, instead of attempting to establish that the injury suffered while in the military led to a disability following his service.  Id.  

As such, a veteran "would only have had to show that the... disability he incurred in service was a chronic condition that persisted in the years following his active duty."  Id.  Nonetheless, a "veteran seeking compensation must still show the existence of a present disability and that there is a causal relationship between the present disability and the injury, disease, or aggravation of a preexisting injury or disease incurred during active duty."  Id. at n. 9.  

Based on the foregoing, the Veteran's left shoulder contusion was the result of injury during service.  The evidence of record, including the October 1971 letter from the Veteran's private physician, showed that the left shoulder contusion resulted in chronic residual disability, noted by changes in the shoulder and described as a muscular problem.  Ongoing complaints of pain, even in more recent treatment records, dated just prior to the filing of the current claim on appeal, support a finding of continued chronicity of the Veteran's residual left shoulder disability.  Thus, the Board finds that the Veteran had current residuals of his left shoulder contusion, and that the contusion was incident to combat during service.  Thus, the elements for service connection are met.  See 38 C.F.R. § 3.303(a).  

Resolving reasonable doubt in the appellant's favor; the elements of service connection are all demonstrated and service connection for lumbar spine DDD, cervical spine degenerative arthritis, and a left shoulder disability are granted.


ORDER

The claims for service connection for DDD of the lumbar spine, for degenerative arthritis of the cervical spine, and for a left shoulder disability are reopened.

Service connection for DDD of the lumbar spine is granted.

Service connection for degenerative arthritis of the cervical spine is granted.

Service connection for a left shoulder disability is granted.


REMAND

With respect to the increased rating claim for service-connected PTSD, review of the record reveals that the Veteran has been treated for psychiatric disability in the past.  Moreover, during an August 2011 VA intake evaluation, the Veteran was noted to be affected after talking with intake regarding his PTSD/depression, and that he wished to continue with local medical doctor's for his care.  Recent private mental health treatment records have not been associated with the claims.  Remand is required to obtain such records.  38 C.F.R. § 3.159(c) (2013).

With respect to the claimed residuals of a TBI, in April 2014, the appellant filed a timely notice of disagreement with the February 2014 rating decision that denied that claim.  Before the Board can consider that claim on appeal, however, it required to remand it for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, these claims are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After obtaining any necessary authorization from the appellant, request records pertaining to the Veteran's mental health treatment from any identified private health care providers, to specifically include any treatment rendered since August 2010.  

Ask the appellant to submit copies of any relevant treatment records in her possession, and inform her that she may obtain and submit identified records herself.

If requested records cannot be obtained, the appellant must be notified of the attempts made and why further attempts would be futile.  She must also be allowed the opportunity to provide such records, and be notified of any further actions that will be taken with regard to her claims, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Send the appellant and her representative a statement of the case with respect to the issue of entitlement to service connection for residual of TBI for accrued benefits purposes.  If the appellant perfects an appeal by submitting a timely and adequate substantive appeal on this issue, then it should be returned to the Board for further appellate procedure.

3.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


